 
Exhibit 10.37
 
BRAINSTORM CELL THERAPEUTICS, INC.
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of February 22, 2011, by and between BrainStorm Cell Therapeutics, Inc., a
Delaware corporation (the “Company”), and ____________ (the “Purchaser”).
 
RECITALS
 
Whereas, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”)
and/or Regulation D and/or Regulation S promulgated thereunder; and
 
Whereas, the Company desires to sell and the Purchaser desires to purchase, upon
the terms and conditions stated in this Agreement, (i) _______ shares (the
“Company Shares”) of the Company’s common stock, $0.00005 per share (the “Common
Stock”); and (ii) a warrant exercisable for the purchase of _____  shares of
Common Stock at an exercise price of $0.28 per share with an expiration date of
the first anniversary hereof; and (iii) a warrant exercisable for the purchase
of _____  shares of Common Stock at an exercise price of $0.50 per share with an
expiration date of the second anniversary hereof ((ii) and (iii) together, the
“Warrants”) (the Company Shares and the Warrants are referred to herein
collectively as the “Securities”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
 
1.
PURCHASE AND SALE OF SECURITIES.

 
1.1           Purchase of Securities.  The Company hereby agrees to issue and
sell to the Purchaser and the Purchaser agrees to purchase from the Company the
Securities.  The aggregate purchase price (the “Purchase Price”) of the
Securities to be paid to the Company at the closing (the “Closing”) shall be
U.S. $_______ reflecting a price per share of $0.28.
 
1.2           The Closing Date.  The date and time of the Closing (the “Closing
Date”) shall be concurrently with the signature of this Agreement.
 
1.3           Closing.  At the Closing, (i) the Purchaser shall pay the Purchase
Price to the Company for the Securities by wire transfer of immediately
available funds in accordance with the Company's written wire instructions, and
(ii) the Company shall deliver to the Purchaser: (a) the stock certificates
evidencing the Company Shares registered in the Purchaser’s name; and (b) the
Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as set forth below, except as disclosed in the Company’s filings
under the Securities Exchange Act of 1934 (collectively, the “Exchange Act
Filings”), or the Schedules hereto (if any).
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and is qualified to do business
and in good standing in each other jurisdiction in which the ownership or
leasing of its properties or the nature of its business requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations or financial
condition of the Company, or on the transactions contemplated hereby, or the
documents or the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the this Agreement or the Warrant.
 
2.2           Authorization; Binding Obligations.  All corporate action on the
part of the Company necessary for the authorization of this Agreement and the
Warrant (collectively, the “Transaction Documents”), the performance of all
obligations of the Company hereunder at the applicable Closing and, the
authorization, sale, issuance and delivery of the Company Shares and the Warrant
has been taken or will be taken prior to the Closing and no further consent or
authorization of the Company, its board of directors or stockholders is
required.  This Agreement and the other Transaction Documents, when executed and
delivered and to the extent that the Company is a party thereto, will be valid
and binding obligations of the Company enforceable in accordance with their
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights, and (b) general principles of equity that
restrict the availability of equitable or legal remedies.
 
2.3           Full Disclosure.  The Company has provided the Purchaser with all
information requested by the Purchaser in connection with its decision to
purchase the Securities.  Neither this Agreement, the exhibits and schedules
hereto, the other Transaction Documents nor any other document delivered by the
Company to Purchaser or its attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4           SEC Reports.  The Common Stock of the Company is registered
pursuant to 12(g) of the Exchange Act and the Company has timely filed all proxy
statements, reports, schedules, forms, statements and other documents required
to be filed by it under the Exchange Act.  The Company has made available to the
Purchaser the Company’s (i) Annual Report on Form 10-K for the fiscal year ended
December 31, 2009, (ii) Form 10-Q for the fiscal quarters ended thereafter and
(iii) its Form 8-K filings which it has made (collectively, the “SEC
Reports”).  Each SEC Report was, at the time of its filing, in substantial
compliance with the requirements of its respective form and none of the SEC
Reports, nor the financial statements (and the notes thereto) included in the
SEC Reports, as of their respective filing dates, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed) and fairly present in all material respects the financial position of
the Company and its subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). The SEC Reports
fully and accurately describe the issued share capital of the Company, and any
undertakings on the part of the Company to issue shares.
 
2.5           Capitalization. As of the date hereof, the Company has 104,413,428
shares of common stock, par value $0.00005, issued and outstanding.
 
 
3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 
The Purchaser hereby represents and warrants to the Company as follows:
 
3.1           Requisite Power and Authority.  The Purchaser has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and the Transaction Documents and to carry out their
provisions.  All corporate action on Purchaser's part required for the lawful
execution and delivery of this Agreement and the Transaction Documents have been
or will be effectively taken prior to the Closing.  Upon their execution and
delivery, this Agreement and the other Transaction Documents will be valid and
binding obligations of the Purchaser, enforceable in accordance with their
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights, and (b) as limited by general principles of
equity that restrict the availability of equitable and legal remedies.
 
3.2           Investment Representations. The Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the 1933 Act based in part upon the Purchaser's representations
contained in this Agreement, including, without limitation, that the Purchaser
is an “accredited investor” within the meaning of Regulation D. the Purchaser
acknowledges and agrees that the Securities will, upon issuance, be “restricted
securities” within the meaning of the Securities Act. The Purchaser has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s business, management and financial affairs and the terms and
conditions of the offering and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had
access.  The Purchaser represents and warrants that it has received and fully
and carefully reviewed the SEC Reports, and that, to its satisfaction, it has
had sufficient and reasonable opportunity to ask questions of the Company’s
management.
 
 
3

--------------------------------------------------------------------------------

 
 
3.3           Purchaser Bears Economic Risk.   The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.  The Purchaser must bear the economic
risk of this investment until the Securities are sold pursuant to (i) an
effective registration statement under the 1933 Act, or (ii) an exemption from
registration is available.
 
3.4           Acquisition for Own Account.  The Purchaser is acquiring the
Securities for its own account and for investment only, and not as a nominee or
agent and not with a view towards or for resale in connection with their
distribution.
 
3.5           Purchaser Can Protect Its Interest.   The Purchaser represents
that by reason of its, or of its management's, business and financial
experience, the Purchaser has the capacity to evaluate the merits and risks of
its investment in the Securities and to protect its own interests in connection
with the transactions contemplated in this Agreement, and the other Transaction
Documents.  Further, the Purchaser is aware of no publication of any
advertisement in connection with the transactions contemplated in the Agreement
or the other Transaction Documents.
 
3.6           Accredited Investor.  The Purchaser represents that it is an
accredited investor within the meaning of Regulation D.
 
3.7           Non-US Person.  The offer to sell the Securities was not
communicated to the Purchaser while the Purchaser was in the United States of
America, its territories or possessions (the “United States”), and this
Agreement was entered into outside of the United States. The undersigned hereby
(i) certifies that he or it is a Non-U.S. Person (as such term is defined in
Regulation S under the Securities Act of 1933) and is not acquiring the
Securities for the account or benefit of a “U.S. Person”; (ii) agrees that any
resale of the Securities by the undersigned shall be in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration thereunder; and (iii)
agrees not to engage in any hedging transactions with regard to such Securities
unless in compliance with the Securities Act.  In accordance with Regulation S,
the undersigned hereby acknowledges (i) that the Company will refuse to register
any transfer of Securities unless such transfer is made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act or
pursuant to an available exemption from registration.
 
3.8           Legends.  The Company Shares shall bear a legend which shall be in
substantially the following form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR IF APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OTHER
THAN IN COMPLIANCE WITH REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.”
 
3.9           Market Manipulation.  The Purchaser has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the Common Stock of the Company to facilitate the sale or resale of any of the
Company Shares or affect the price at which any of the Company Shares being
offered hereby may be issued.
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 
The obligation of the Company to issue and sell the Securities to the Purchaser
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Purchaser with prior written notice thereof:
 
4.1           Execution.  The Purchaser shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.
 
4.2           Payment.  The Purchaser shall have delivered to the Company the
Purchase Price by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Company.
 
4.3           Representations and Warranties.  The representations and
warranties of the Purchaser shall be true and correct as of the date when made
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date), and the Purchaser shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing Date.
 
 
5.
COVENANTS OF THE COMPANY.

 
5.1           Rule 144. For at least one year following the Closing Date, the
Company shall make and keep available adequate current public information with
respect to the Company within the meaning of Rule 144(c) under the 1933 Act (or
similar rule then in effect), and use its best efforts to comply with all other
necessary filings and other requirements so as to enable the Purchaser and any
transferee of the Purchaser to sell the Securities under Rule 144 under the 1933
Act (or similar rule then in effect).
 
5.2           Below-Price Issuances. For a period of six (6) months following
the Closing, the Company shall not, without the consent of the Purchaser, sell
any Common Stock at a price below $0.28 (other than pursuant to an incentive
stock option plan for employees and directors, and other than upon exercise of
convertible securities, such as stock options, warrants and convertible notes
outstanding as of the date hereof), unless the board of directors of the Company
determines that such sale is necessary in order to satisfy its fiduciary duties.
 
5.3           TASE Listing. In the event that Common Stock of the Company is
listed for trading on the Tel Aviv Stock Exchange, the Company will promptly
arrange for the listing of the Warrants for trading on the Tel Aviv Stock
Exchange, provided that the Company shall not be required to list any Warrant if
upon exercise thereof, the underlying Common Stock could be sold immediately in
the United States without registration pursuant to Rule 144 under the 1933 Act.
 
 
5

--------------------------------------------------------------------------------

 
 
 
6.
MISCELLANEOUS.

 
6.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York; provided, however that the Purchaser may choose to waive
this provision and bring an action outside the state of New York.  Both parties
and the individuals executing this Agreement and other agreements on behalf of
the Company agree to submit to the jurisdiction of such courts and waive trial
by jury.  In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
6.2           Survival.  The representations, warranties, indemnities,
agreements, covenants and other statements of the Company made herein shall
survive execution of this Agreement and delivery of the Securities. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.
 
6.3           Entire Agreement; Survival.  This Agreement, the exhibits and
schedules hereto (if any), the other Transaction Documents and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof, including,
but not limited to, the purchase and sale of the Securities.  No party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and
therein.  The Purchaser shall not be deemed to have made any representation or
warranty to the Company other than as expressly made by the Purchaser in this
Agreement.  Without limiting the generality of the foregoing, and
notwithstanding any otherwise express representations and warranties made by the
Purchaser in this Agreement, the Purchaser makes no representation or warranty
to the Company with respect to the timing or the manner in which the Company’s
Company Shares will be sold.
 
6.4           Severability.  In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
6.5           Amendment and Waiver.
 
 (a)           This Agreement may be amended or modified only upon the written
consent of the Company and the Purchaser.
 
 (b)           The obligations of the Company and the rights of the Purchaser
under this Agreement may be waived only with the written consent of the
Purchaser.
 
 
6

--------------------------------------------------------------------------------

 
 
6.6           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Company at the
address as set forth on the signature page hereof, with a copy to Thomas B.
Rosedale, BRL Law Group LLC, 425 Boylston Street, Third Floor, Boston,
Massachusetts 02116, facsimile number (617) 399-6930, and to the Purchaser at
the address set forth on the signature page hereto for such Purchaser, or at
such other address as the Company or the Purchaser may designate by ten days
advance written notice to the other parties hereto.
 
6.7           Titles and Subtitles.  The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
6.8           Facsimile Signatures; Counterparts.  This Agreement may be
executed by facsimile signatures and in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.
 
6.9           Construction.  Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Agreement to
favor any party against the other.

 
[Balance of page intentionally left blank; signature page follows]
 

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date set forth in the first paragraph hereof.
 

COMPANY:
 
PURCHASER:
     
BRAINSTORM CELL THERAPEUTICS, INC.
 
[__________].
         
By:
     
By:
    Name:  Liat Sossover   Name: Title:    Chief Financial Officer   Title:
Address: 1350 Avenue of the Americas   Address:                  New York, NY
10019      

  
 
8

--------------------------------------------------------------------------------

 
 